DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 13-20 are rejected under 35 U.S.C. 102a1 as being anticipated by NIU et al. (US 2016/0090134 A1).
With respect to claims 1, 17, and 18, Niu et al. discloses an electric bus comprising a unit including a wheel housing with an upper beam for wheel 3, a passenger compartment 21a, a planar main floor 21b extending along the width of the compartment, a longitudinal row of at least two seats (not numbered) on said wheel housing, said wheel 13 being a driving wheel by means of electric engine or motor 12, wherein a top of a rim of said wheel is above said main floor, as shown in figures 1- 4.
With respect to claims 2-4 and 14, Niu et al. discloses said wheel hub as having a top portion above the bottom portion of the planar main floor, as shown in figure 1, further, the wheel has room to move upward by means of a suspension (not numbered), which would further lower the floor, to be further below the top of the wheel hub top portion, as shown in figures 1 and 4.
With respect to claims 7-10, Niu et al. discloses said longitudinal seats as extending over the width of the wheel and wheel housing, said bench of seats has four adjacent seats with backrests facing a central longitudinal axis, as shown in figure 2.
With respect to claim 11, said bus appears to have a ground clearance of half the  radius of the wheel, as shown in figure 1.
With respect to claim 13 and 15, Niu et al. discloses first and second symmetric longitudinal rows of seats opposite each other and at the same level, as shown in figure 2.
With respect to claim 16, Niu et al. discloses a second unit hinged to said first unit with more than thirty seats for passengers, as shown in figures 1 and 2.


    PNG
    media_image1.png
    279
    654
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    310
    764
    media_image2.png
    Greyscale


With respect to claim 19, Niu et al. appears to show a main beam and a plurality of reinforcing beams within said wheel housing, as shown in figure 4.


    PNG
    media_image3.png
    273
    404
    media_image3.png
    Greyscale

With respect to claim 20, Niu et al. discloses first and second wheel housings opposite each other, said floor extending between said housings, as shown in figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. as applied to claim 1 above.
With respect to claim 5, Niu et al. does not disclose specific dimensions for the thickness of the planar floor.  The thickness of the floor is not considered patentable unless it produces an unexpected result and It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the main floor of Niu et al. any desired width in order to achieve a desired ground clearance for anticipated obstacles for the intended use of the vehicle.
	With respect to claim 6, Niu et al. does not disclose the wheel rim or tire size.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used any desired wheel rim and tire size in order to provide a desired ground clearance and fuel economy of the bus.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618